 4:15-cr-03091-RGK-CRZ Doc # 543 Filed: 10/20/20 Page 1 of 1 - Page ID # 5243




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                        Plaintiff,                                  4:15CR3091

 vs.                                                   AMENDED ORDER AUTHORIZING
                                                         PAYMENT FROM INMATE
 ALLEN E. PEITHMAN, JR.,                                    TRUST ACCOUNT

                        Defendant.

       This matter came before the Court on the Joint Motion To Amend Order Authorizing
Payment From Inmate Trust Account (Filing #542). The Court finds the motion should be granted.
       IT IS ORDERED that the agreement of the parties set forth in Filing #542 is accepted and
the joint motion of the parties is hereby granted.
       IT IS FURTHER ORDERED that the Bureau of Prisons is hereby authorized to turn over
to the Clerk of the United States District Court for the District of Nebraska, and the Clerk shall
accept, funds in the amount of $1,302.52 currently held in the Bureau of Prisons trust account for
the following inmate:
       Allen E. Peithman, Jr., # 25292-047
The Clerk shall apply these funds towards payment for the criminal monetary penalties owed by
the defendant in this case. The remaining $500 in the aforesaid inmate account shall be released
for the defendant’s use.
       IT IS FURTHER ORDERED that the Bureau of Prisons shall remit said funds to the Clerk
of the United States District Court for the District of Nebraska, to Clerk of the District Court, 111
So 18 th Plaza, Suite 1152, Omaha, NE 68102. In remitting said funds, the Bureau of Prisons shall
reference defendant Allen E. Peithman, Jr. and case number 4:15CR3091 so that the Clerk can
properly account for same.
       Dated this 20 th day of October, 2020.
                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
